Exhibit 10.2
 
 
RESTRICTED STOCK CANCELLATION AGREEMENT


THIS RESTRICTED STOCK CANCELLATION AGREEMENT (this “Agreement”) is made and
entered into effective as of April 25, 2014 (the “Effective Date”), by and
between GrowLife, Inc., a Delaware corporation (the “Company”), and Alan Hammer,
a Director of the Company (the “Director”).


WITNESSETH:


WHEREAS, pursuant to resolutions of the board of directors of the Company (the
“Board”) in August 2012, independent directors of the Company, including
Director, were granted quarterly independent director compensation in the form
of 500,000 shares of restricted common stock of the Company (the “Restricted
Stock”);


WHEREAS, the Director is the holder and owner of a certain 500,000 shares of
Restricted Stock issued to Director on March 31, 2014 for the 1st Quarter of
2014 as evidenced by Certificate No. GL_2124;


WHEREAS, the Director and the Company desire to cancel the 500,000 shares of
Restricted Stock held in Certificate No. GL_2124 as of the Effective Date.


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements set forth herein, and other good and valuable consideration, receipt
of which is hereby acknowledged, the parties hereto agree as follows:


1. Cancellation of Restricted Stock.


(a) On the Effective Date, in consideration of good and valuable consideration
received and accepted by Director, the receipt and sufficiency of which is fully
acknowledged, the Restricted Stock shall be cancelled and shall be of no further
force or effect and the termination of all rights to or under the Restricted
Stock by Director shall (on behalf of himself and anyone claiming through him,
including, without limitation, his spouse, child or children, heirs,
beneficiaries, devisees, executors, administrators, attorneys, agents,
representatives, and assigns) waive and release the Company, and its past,
present and future parents, subsidiaries, affiliates, officers, directors,
employees, agents, predecessors, successors and assigns (the “Releasees”), from
any and all claims and rights now or hereafter arising out of or in any way
relating to the Restricted Stock, Director’s status as a holder of the
Restricted Sock or the termination of the Restricted Stock. On and after the
Effective Date, Director (and anyone claiming through him) shall not have any
rights to or under the Restricted Stock. Director acknowledges and agrees that
(a) the waiver and release in this Section 1 is binding on him and anyone
claiming through him, including, without limitation, his spouse, child or
children, heirs, beneficiaries, devisees, executors, administrators, attorneys,
agents, representatives and assigns, and (b) he has not assigned any claims or
filed or initiated any legal proceedings against the Releasees in connection
with, or related to, any claims or rights described above.




(b) Upon execution hereof, the Director shall deliver to the Company Certificate
No. GL_2124 representing the Restricted Stock, duly executed for cancellation,
or accompanied by stock powers duly executed in blank (with a medallion
guarantee or such other evidence of signature as the Company’s transfer agent
may require) whereupon the officers of the Company shall cancel such shares by
delivering the Shares to the Company’s stock transfer agent for cancellation.


 
 

--------------------------------------------------------------------------------

 


2. Director Representations. Director hereby represents and warrants as follows:


(a) Director is legally competent and has all power and authority required to
sign this Agreement;


(b) Director has not transferred any of the Restricted Stock on or prior to the
Effective Date;


(c) No promise or agreement not expressed herein has been made to Director to
induce him to sign this Agreement;


(d) In signing this Agreement, Director is not relying on any statement or
representation of any of the Releasees that is not contained in this Agreement;


(e) Director has had a reasonable opportunity to review this Agreement and has
had a reasonable opportunity to consult with his legal counsel and accountants
with respect to the terms and the legal, financial and tax implications of this
Agreement;


(f) The release set forth in Section 1 represents a commercial, arm’s length
transaction by and between the parties to which such release refers; and


(g) Director, upon request, will execute and deliver any additional documents
deemed by the Company or any successor thereto, to be reasonably necessary or
desirable to complete the cancellation of the Restricted Stock.


3. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California without regard to conflicts
of laws principles.


4. Future Assurances. Each of Stockholder and the Company hereby agrees to take
whatever additional action and execute whatever additional documents may be
reasonably necessary or advisable in order to carry out or effect one or more of
the provisions of this Agreement.


5. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.


6. Entire Agreement; Amendment. This Agreement and the instruments to be
delivered by the parties pursuant hereto represent the entire understanding and
agreement between the parties and supersede all prior oral and written and all
contemporaneous oral negotiations, commitments and understandings.. This
Agreement may not be modified, changed, supplemented, amended or terminated, nor
may any obligations hereunder be waived, except by written instrument signed by
both parties hereto.


7. Electronic Delivery. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement.


[signatures on following page]
 
 
 

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the parties have executed this agreement as of the day and
year first indicated above.
 
 
 

 
GROWLIFE, INC.
         
By:
/s/ Sterling C. Scott
 
Name:
Sterling C. Scott
 
Title:
CEO
                   
DIRECTOR
         
/s/ Alan R. Hammer 
 
Alan R. Hammer 



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------